Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the specification and drawings have been entered and have overcome each and every objection to the specification and drawings previously set forth in the Office Action mailed 30 March 2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Cire on 09 August 2022.
The application has been amended as follows: 
Claim 7, line 1 – “wherein one parameter of application” is amended to –wherein the at least one parameter of application”.
	Claim 12, line 9 – “the modulation signals” is amended to ‘’the plurality of modulation signals”.
	Claim 12, line 10 – “a [[the\\ time” is amended to –a time--.
	Claim 13, line 1 – “the reconstruction is carried out by” is amended to –the reconstructed modulation signal is obtained by--.
Claim 15, line 1 – “wherein one parameter of application” is amended to –wherein the at least one parameter of application”.
Claim 18, line 2 – “the reconstruction is carried out by” is amended to –the reconstructed modulation signal is obtained by--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of the record fails to teach or reasonably suggest reconstruction of a modulation signal from a plurality of electroencephalogram signals or calculation of a degree of statistical dependence between the reconstructed modulation and each modulation signal or identification of at least one visual stimulus corresponding to a modulation signal for which the degree of statistical dependence is above a first threshold.
Regarding claim 1, Bin (“An online multi-channel SSVEP-based brain–computer interface…”) teaches a method for determining the focus of the visual attention of an individual from electroencephalographic signals (Page 1—the SSVEP is commonly used in EEG-based brain-computer interface systems and is a periodic response to a visual stimulus modulated at a frequency higher than 6 Hz; Page 3—EEG signals were recorded while subjects were instructed to focus their eyes on one of six stimulus targets), the method comprising the generation (Fig. 2—six stimulus targets; Page 3—six square light-emitting diodes flickering at different frequencies functioned as the visual stimuli, where the brightness was modulated by a square wave) of a set of at least one visual stimulus to be displayed form at least one graphical object (Figs 1-2), from at least one elementary transformation (Page 3—in each flickering period, one of the frames is white and the others are black, such that the color change is an elementary transformation) and at least one modulation signal (Page 1—the SSVEP is a response to a visual stimulus that is modulated; Page 3—the brightness of the LED stimulus is modulated by a square wave), a visual stimulus being an animated graphical object obtained by applying, to a graphical object, a time sequence of elementary transformations temporally parameterized by a corresponding modulation signal (Page 3—the visual stimuli have different flickering frequencies which correspond to different numbers of frames within a flickering period, where in each period, one of the frames is white and the others are black). Bin additionally teaches acquiring a plurality of electroencephalographic signals produced by the individual (Page 3—brain electrical activity (EEG) was recorded from scalp electrodes mounted in an elastic cap) and calculation of a degree of statistical dependence (Page 2—CCA finds a pair of linear combinations such that the correlation between two canonical variables is maximized) between the signals of the encephalogram and each modulation signal as well as the identification of at least one visual stimulus corresponding to a reference signal for which the degree of statistical dependence is maximized (Page 2—CCA finds a pair of linear combinations such that the correlation between two canonical variables is maximized…the multi-channel EEG signals and the reference signals are used as an input of the CCA method…the maximum correlation can be used to recognize the user’s command according to equation 3). 
Kimura (“SSVEP-Based Brain–Computer Interfaces Using FSK-Modulated Visual Stimuli”) similarly teaches a system for determining the focus of the visual attention of an individual from electroencephalographic signals (Page 2831—a brain-computer interface based on steady-state evoked potentials using frequency-modulated visual stimuli), the method comprising the generation of a set of at least one visual stimulus to be displayed form at least one graphical object (Figs. 1-2; Page 2832—an LCD was used as a visual stimulator with ten targets), from at least one elementary transformation and at least one modulation signal (Fig. 1—each command was modulated to produce a different flickering pattern of the corresponding visual stimuli; Page 2832—assigning of flickering patterns to bits can be modulation), a visual stimulus being an animated graphical object obtained by applying, to a graphical object, a time sequence of elementary transformations temporally parameterized by a corresponding modulation signal (Page 2833—(2) modulation…a flicker of a particular duration is assigned to a transmit bit such that the flickering pattern changes with a particular time interval). Kimura additionally teaches acquiring a plurality of electroencephalographic signals produced by the individual (Page 2832—EEG signals were observed with active electrodes) and calculation of a degree of statistical dependence (Page 2833—detection of SSVEP components contained in the EEG using canonical correlation to find the frequency that maximizes the correlation…) between the signals of the encephalogram and each modulation signal as well as the identification of at least one visual stimulus corresponding to a reference signal for which the degree of statistical dependence is maximized (Page 2833--(2) decoding—an output command is obtained by carrying out an algorithmic process). 
However, neither Bin nor Kimura specifically teaches or suggests reconstruction of a modulation signal from a plurality of electroencephalogram signals or calculation of a degree of statistical dependence between the reconstructed modulation and each modulation signal or identification of at least one visual stimulus corresponding to a modulation signal for which the degree of statistical dependence is above a first threshold. 
For similar reasons, claims 11 and 16 are also indicated as containing allowable subject matter. Claims 2-10, 12-15 and 17-18 also contain allowable subject matter as they depend from claims 1, 11, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791